 LANCOHydro-AirEquipment,Inc. d/b/a LancoandSheetMetal Workers International Association, Local170,AFL-CIOandTeamstersUnion Local986, InternationalBrotherhood of TeamstersChauffeurs,Warehousemen and Helpers ofAmerica,Party in Interest.Cases 31-CA-11197, 31-CA-11197-2, and 31-CA-1152831October 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 15 December 1982 Administrative LawJudge Burton Litvack issued the attached decision.The Respondent and the Charging Party filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Hydro-AirEquipment,Inc.,d/b/aLanco, Rancho Cucamonga, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.1.Delete paragraph 2(c) and insert the follow-ing."((-,)Reimburse employees in the aforementionedappropriate unit for any and all initiation fees, dues,iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings2We agree with the judge that on 22 May 1981, when the Respondentrecognized Teamsters Local 986,the Respondentwas underan obligationto bargain with Sheet Metal Workers Local 170, because at that time amajority of employees at the new location had transferred from the oldplantThis fact distinguishes the instant case fromFraser & Johnston Co.vNLRB,469 F 2d 1259 (9th Cir. 1972). Underthe circumstances here,we find no need to pass on whether the Respondent would have had anobligation to bargain with Sheet Metal Workers Local 170 if only a "sub-stantial percentage" of employees had transferred from the old plant. SeeWestwood Import Co,251NLRB 1213 (1980), enfd. 681 F 2d 664 (9thCir. 1982)3 In his recommended Order and notice the judge stated that reim-bursement shall not extend to any employee who voluntarily joined andbecame a member of the Teamsters "subsequent" to 24 May 1981. Thejudge should have stated "prior to 24 May 1981," rather than subsequentto 24 May :981 The recommended Order and notice have been correct-ed accordingly.85or other moneys paid by said employees or with-held from them pursuant to the terms of the collec-tive-bargainingagreementwith the Teamsters;however, said reimbursement shall not extend toany employee who voluntarily joined and became amember of the Teamsters prior to 24 May 1981."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT withdraw recognition from orrefuse to bargain with Sheet Metal Workers Inter-nationalAssociation,Local 170, AFL-CIO (theUnion), as the exclusive bargaining representativeof employees in the following appropriate unit:All production and maintenance employees, in-cluding shipping and receiving employees andtruckdrivers, employed by this company at ourfacility located at 9175 Miliken, Rancho Cuca-monga, California; excluding all office clericalemployees,professionalemployees,guards,watchmen and supervisors as defined in theAct.WE WILL NOT unilaterally, without bargaining toimpasse with the Union as the collective-bargainingrepresentative of the aforementioned appropriateunit of employees, implement a commutation pay-ment to certain of our employees who transferredfrom Glendale to Rancho Cucamonga.WE WILL NOT recognize Teamsters Union Local986,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica (the Teamsters) as the collective-bargaining rep-resentative of the aforementioned appropriate unitof employees.WE WILL NOT give effect to, perform, or in anyway enforce the collective-bargaining agreementwith the Teamsters, entered into about 24 May1981, or to any modification, extension, renewal, orsupplement thereof; provided, however, that noth-ing herein shall require us to vary or abandon anywage, hour, seniority, or other substantive featureof our relations with our employees which havebeen established in the performance of any suchagreement or to prejudice the assertion by suchemployees of any rights they may have thereunder.277 NLRB No. 12 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees with replace-ment and/or discharge if they do not join theTeamsters.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the, rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and bargain, on request, ingood faith with the Union as the collective-bar-gaining representative of the employees in theaforementioned appropriate unit with respect towages, hours, and other terms and conditions ofemployment and, on request, embody in a signedagreement any final understanding reached by theparties.WE WILL bargain, on request, with the Union asto any commutation or any other expenses pay-ments to employees who transferred from theGlendale plant to the Rancho Cucamonga plant.WE WILL reimburse, with interest, employees inthe aforementioned appropriate unit for any and allinitiation fees, dues, or other moneys paid by theemployees or withheld from them pursuant to theterms of the collective-bargaining agreement withthe Teamsters; however, the reimbursement shallnot extend to any employees who voluntarilyjoined and became a member of the Teamstersprior to 24 May 1981.HYDRO-AIR EQUIPMENT, INC.Richard Paradise, Esq.,for the General Counsel.Michael Shelley, Esq,of Los Angeles, California, for theCharging Party.Mrs.Martha Hammer, Atty.,of the Los Angeles, Califor-nia, for the Respondent.Robert D. Vogel, Esq.,of Los Angeles, California, for theParty in Interest.DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge. Thesematters were tried before me in Los Angeles, California,on June 15 and 16 and July 7, 1982. On October 26,1981, the Regional Director for Region 31 of the Nation-alLabor Relations Board (the Board) issued a consoli-dated amended complaint, which was based on unfairlabor practice charges in Cases 31-CA-11197, 31-CA-11197-2, and 31-CA-11528, filed by Sheet Metal Work-ers International Association, Local 170, AFL-CIO (theCharging Party) on June 4, July 10, and September 28,1981, respectively, alleging that Hydro-Air Equipment,Inc. d/b/a Lanco (Respondent) engaged in acts and con-duct violative of Section 8(a)(1), (2), and (5) of the Na-tionalLabor Relations Act (the Act). Respondent filedan answer, denying the commission of any unfair laborpractices.At the hearing, all parties were permitted toexamine and cross-examine witnesses, to offer any rele-vant evidence, to argue their positions orally, and to fileposthearing briefs. Accordingly, based on the oral argu-ment of the General Counsel, the posthearing brief ofRespondent, my perception of the demeanor of the wit-nesses,and the entire record, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is now, and has been at all times material,a State of California corporation engaged in the manu-facture of fan coils for heating and air-conditioning units.Until sometime in May 1981, Respondent maintained anoffice and principal place of business in Glendale, Cali-fornia.Commencing in May 1981, Respondent began re-locating the office and principal place of business toRancho Cucamonga, California, which relocation wascompleted about June 5, 1981. During the course andconduct of its business operations, Respondent annuallysells and ships goods and services valued in excess of$50,000 directly to customers located outside the State ofCalifornia.Respondent admits that it is now, and hasbeen at all times material, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONSThe Charging Party and Teamsters Union Local 986,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Teamsters)are now, and have been at all times material, labor orga-nizations within the meaning of Section 2(5) of the Act.III. ISSUES1.From April 19811 until about May 29 did Respond-ent violate Section 8(a)(1) and (5) of the Act by refusingto bargain with the Charging Party concerning the termsand conditions of employment of employees at itsRancho Cucamonga, California plant and thereby refuseto extend recognition to the Charging Party as the col-lective-bargaining representative of certain employees atthe facility?2.Did Respondent violate Section 8(a)(1) and (2) ofthe Act by extending recognition to the Teamsters on orabout May 22 as the exclusive representative of certainof its employees at the Rancho Cucamonga, Californiaplant?3. - By extending such recognition to the TeamstersaboutMay 22, did Respondent withdraw recognitionfrom the Charging Party in violation of Section8(a)(1)and (5) of the Act?4.About May, did Respondentengage inconduct vio-lative of Section8(a)(1) and(5) of the Act by unilateral-ly,without initially bargaining with the Union, institutingthe payment of employees' commutation expenses for thetrip from Glendale to Rancho Cucamonga, California?5.About June 17 and 19, did Respondent violate Sec-tion 8(a)(1) of the Act by threatening employees withrUnless otherwise noted, all dates occurred in 1981. LANCOdischarge if they did not become members of the Team-sters or sign dues-checkoff authorization cards on behalfof the Teamsters?IV. THE ALLEGED UNFAIR LABOR PRACTICEA. The Facts1.The relocation of operationsThe record establishes that Respondent is engaged inbusiness in the production of vertical and horizontal fancoils, air handlers, and coil surfaces and of cabinet modelfans for the heating and air-conditioning of commercialbuildings. Joseph M. Heuer and Dale Lanphere are each50-percent shareholders of the corporation,with thelatter acting as vice presidentand incharge of produc-tion andsales.On July 11, 1980, the Regional Directorfor Region 31 conducted a representation election, and amajority of Respondent's production and maintenanceemployees at its Glendale, California plant selected theCharging Party as their collective-bargaining representa-tive.On December 16, 1980, the Regional Director certi-fied the results of the election.2 There is no dispute thatin the spring of 1981 Respondent relocated its office andplant operations to Rancho Cucamonga, California.3 Theparties stipulated that as of May 30 the Glendale facilityhad been closed and manufacturing had been transferredto the new Rancho Cucamonga plant, and that by June 5the entire relocation was completed.On December 22, 1980,4 and on January 23, RichardJ.Scott, the Charging Party's financial secretary-treasur-er andbusinessmanager, sent letters to Respondent, re-questing the start of negotiation for a collective-bargain-ing agreement. In response, on January 27 Gene Hulsey,Respondent's labor relations consultant, sent a letter toScott, signifying Respondent's willingness to engage incollective bargaining upon receipt of the aformentionedNLRB certification. Such was eventually received, andthe parties engaged in initial contract negotiations, cover-ing ninebargaining sessions and 4 months-until May 29.The meetings were conducted at the offices of theCharging Party, with Hulsey representing Respondentand Scott and Joel Jimenez,assistantbusinessmanager2The Charging Party's certification encompassed the following unit ofemployeesAll productionand maintenanceemployees, including shipping andreceiving employees, and truckdrivers employed at the Employer'sfacility at 517West Garfield Avenue, Glendale, California 91204, ex-cluding all office clerical employees, professional employees, guards,watchmen and supervisors as defined in the ActPart owner Heuer testified that Respondent had been housed in itsGlendale facility for 5 years pursuant to a 3-year lease agreement and 2option years and that due to various factors including notification fromthe lessor that the rental fee would double, a lack of space burdened byincreased product demand, the lack of fire sprinkler systems and theoverall condition of the facility, inefficient production caused by the lackof space, and the quality of the available labor supply, he and Lanphereconcluded that they should seek a larger and more adequate facilityConsequently, several different locations were considered and presum-ably inspected Finally, the lease for the Rancho Cucamonga plant wasexecuted on March 25.There is no allegation that Respondent was un-lawfully motivated in deciding to relocate.'About this same time during an office Christmas party, Lanphere dis-closed to Respondent's office employees that he and Heuer were contem-plating moving operationsto another facility87and business representative, representing the former.There is, of course, no allegation that Respondent en-gaged in overall surface or`bad-faith bargaining duringthe contract negotiations. Therefore, the following dis-cussion will concentrate upon the bargaining with regardto the Charging Party's representation of Respondent'sproduction and maintenance employees at the RanchoCucamonga5 plant.According to Joel Jimenez, he received a telephonecall from one of Respondent's employees in early April,and the employee reported "that a heavy rumor wasgoing around the plant to the favor of the Companyplanning to move." Jimenez, in turn, transmitted this in-formation to Scott, who was the Charging Party's chiefnegotiator.The latter testified that while he could notrecall the date of the bargaining session, he did recallaskingHulseywhether Jimenez' report was correct.Hulsey replied that Respondent's leasewas about toexpire and that the Company was exploring several op-tions, including renewal of the lease and moving theplant. Scott "asked if there was going to be any problemin recognizing the [Charging Party] as the collective-bar-gaining representative for [Respondent's] employees, re-gardless of whether they renewed the lease or moved.And [Hulsey] reported there would be no problem, aslong as we were able to reach an agreement." Scott fur-ther testified that he first learned that the plant reloca-tionwas to be to Ontario on April 15. Thereupon heasked Hulsey for the address and the latter gave him thefollowing address: 9175Milliken,Ontario,California.Then, according to Scott, he asked about recognition atthis location. "And I believe at each and every meeting Imade a comment that I assume . . . that there would beno problem with recognizing the [Charging Party] wher-ever the plant located in our geographical, jurisdictionalarea. [Hulsey's] answer was continuously the same, thatthere would be no problem, assuming and predicated onreaching an agreement of the contract terms."Scott,who was ill during the hearing, identified Gen-eralCounsel's Exhibit 5 as a contract proposal whichwas presented to him by Hulsey at the start of the bar-gaining session on April 156 and testified that he placedthe incorrectly spelled 9175 Milliken address to the rightof the capitalized word "WITNESSETH" on the firstpage after Hulsey told him the Ontario plant address.Next, Scott identified General Counsel's Exhibit 67 asanother contract proposal which was given to him byHulsey at this negotiating meeting. Later, under ques-tioning by me, he termed the document a consolidationof what had been agreed on from the original positions6During the bargaining the participants were under the impressionthat the new facility would be located in Ontario, California; to avoidconfusion, I shall refer to it also as the Ontario facility when dealing withthe recollections of the witnesses6Examination of the record establishes that the exhibit appears to beidentical to ft Exh. A(6)(a) which document, the parties stipulated, wasRespondent's original contract proposal and which was submitted to theCharging Party no later than the April 6 bargainingsession.'Examination of the record establishes that the exhibit is identical toJtExh A(7) which, the parties stipulated, is a copy of a counterproposalsubmitted to the Charging Party by Hulsey at the April 15 bargainingsession 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDof theparties.According to Scott, hehad his secretary"combine everything so that wewould have a newworking document,a single documenttowork from,rather than variousUnionproposals,Company counter-proposals and whatever."Thus,the aforementioned ex-hibitwas a document incorporating all prior tentativeagreements reduced down to a third document"so thatwe would havewhat I refer to as a `clean'copy of itemsthatwere tentatively agreed to." Whateverthe origin ofthis latterdocument,examinationthereofreveals that inthe introductoryparagraph Respondent'sGlendale plantaddress is linedout and aboveit is written the new On-tario plant address.Further,the entire paragraph is en-closedby a bracketand the notation"OK EXCEPTADDRESS." Scottidentified the handwriting as his ownand claimed that Hulsey was aware that Scott made theaddress change inasmuch as, while doing so, he askedHulseyhow to spell "Milliken" and the latter did notobject to whatScott was doing.Next,during his testimo-ny, Scott identified Joint Exhibit A(8) as adocumentpreparedby his secretary on April 15during the parties'negotiating session thatday. At thehearing, the respec-tive counselfor the partiesstipulated that this documentwhichisdatedApril 20was reviewedby theChargingParty andby Respondentduring the bargaining sessionon April 27.Examination of it establishesthatthe spacesforRespondent'saddress on thefirstpage were leftblank. Scott explained,"The spaceswere left blank dueto the fact that . . . [Hulsey] hadno idea whenthe Glen-dale facilitywouldcease to exist.They wereleft blankso that if in fact wereachedan agreement that had aneffectivedate, priorto the closureof theGlendale facili-ty,we wouldinsertboth [facilities'adresses]so that allemployees. . . wouldbe covered under thecollective-bargaining agreement." Accordingto Scott, he specifi-cally instructed his secretary,in the presence of Hulsey,to leave blank the spaces for Respondent's address, andHulsey voiced no objection.Joel Jimeneztestified thatitwas during anearly Aprilbargaining session that Scott raised the matter of the re-location rumor."Mr. Hulsey's answer was that it wastrue thatthe Company,was losing the lease and . . . dueto the financial situationwith the Company,ithas tomove. . . . But it is true thatthey wereplanning tomove."Scott, in response,asked if Hulsey foresaw anyproblemswithrecognition at a new location if such waswithin the Charging Party's territorial jurisdiction.9Hulsey responded,"We don't haveno problem with therecognition."Jimenez furthertestified thatapproximatelya week later he wasnotifiedthatmanagement officialshad informed employees that Respondent would relocateitsoperations to a new plant in Ontario,California andhad asked if employees would be willing to work at thenew location.Accordingto Jimenez,this subject was8Hulsey admitted never having the exact date for the completion ofthe relocation to the new plant- "We kept getting tentative datesthroughout the negotiations.Iwould get one date, and then another date.there was no firm date as to when the move was going to be com-pleted."'The Charging Party's area of jurisdiction covers the State of Califor-nia below Santa Barbara and extends into Nevada,covering the southernpart of that Stateraised at the parties' next bargaining session,April 15,and Hulsey confirmed that Respondent would move itsoperations to Ontario.Thereupon,he was asked again ifthere would be any problem with extending recognitionto the Charging Party at the new facility.Hulsey replied,"Hell, no. Anyway if the Company don'twant to recog-nize you, the only thing you can do is go and organize.Why go into that problem again." At the start of the ses-sion,according to Jimenez,Hulsey had presented copiesof a contract counterproposal to Scott and him; JimenezidentifiedGeneral Counsel'sExhibit 4 as that document.Examination thereof establishes that it is identical toGeneral Counsel'sExhibit 6, the document which Scottmaintained was some sort of composite document pre-pared by his secretary.In any event,according to Jimen-ez, after Hulsey stated the address of the new plant, Ji-menez drew lines through the Glendale address whichappears two times on the first page and, above each,wrote in the Ontario address. He is certain that such wasdone with Hulsey's "knowledge and consent"inasmuchas the latter specifically requested that Jimenez and Scottnot type in the new address in the Charging Party's nextproposal as it was not certain that any agreed-upon col-lective-bargaining agreementwould become effectiveeither prior to or subsequent to the relocation.Furtherexamination of General Counsel's Exhibit 4 discloses thatalthough the notation"O.K." and the date "4/15/81" ap-pears next to several sections, no such notation is next toeither of the aforementioned address changes. Jimeneztestified that it was "normally"his practice to place sucha notation whenever an agreed-upon change is made;however, he asserted that the absence of such signifiesnothing as sometimes he utilized such a notation andother times he would not.Gene Hulsey testified that the first work he receivedregarding Respondent'spossible relocation came fromJoel Jimenez at the parties' March 4 bargaining session.As "itwas a surprise to me,"Hulsey telephoned to Re-spondent, spoke to Heuer who told him"that there wasnothing firm on the move,that they were contemplatinga move" to a "more economical place," and reported onthe conversation to Scott and Jimenez. Also at this meet-ing,Hulsey presented to the Charging Party negotiatorsRespondent's initial contract proposal, JointExhibitA(6)(a).He further testified that not until shortly beforethe next scheduled bargaining session did he becomeaware that Respondent would definitely relocate andthat it had entered into a lease agreement for a facility inOntario, California. According to Hulsey, he and Heuerdiscussed the ratifications of this, vis-a-vis,Respondent'sobligation to recognize and bargain with the ChargingParty, and "I made a decision and the company agreedwith my decision,only to bargain for the certified loca-tion."Terming this "my charter,"Hulsey maintainedthat he asserted this position during the remainder of thecontract negotiations whenever Scott raised the subjectof recognizing the Charging Party as the employees' col-lective-bargaining representative at the Ontario facility.The next scheduled negotiating session occurred onApril 6.According to Hulsey,Scott did not have hiscopy of Joint Exhibit A(6)(a);Hulsey photocopied his LANCOand gave the copy to Scott. 10 Thereupon, the former in-formed Scott and Jimenez that Respondent,indeed,would relocate and that the new location was in Ontario.]Hulsey testified that Scott asked if the Company was a"runaway shop," and he replied, "Hell, no. You know, itis strictly economics that is causing this move."Scottthen asked if Respondent intended to recognize theCharging Party at the new location;"and I said that wewere negotiating for the certified unit at the certified lo-cation."Hulsey further testified that, prior to the nextbargainingsession which was scheduled for April 15, heprepared a document incorporating language submittedby both Respondent and the Charging Party, and that hepresented copies to Scott and Jimenez at that meeting.At this point during his testimony, Hulsey identifiedJoint Exhibit A(7) as this document, stating that GeneralCounsel's Exhibits 4 and 6 are copies, and Respondent'sExhibit 1 as the first page of his working copy of theproposal.According to the witness, after glancing at it,"Mr. Scott stated that he wanted the recognition andcoverage sections of the contract to show recognition atthe Ontario facility." As Scott made this demand, Hulseytestil ied,he was observed by Hulsey crossing out theGlendale addresses on his working copy of the proposaland writing in the Ontario address. "I said that I didn'tagree to that, and I didn't change my copy."14 Hulseybelieved that both he and Scott understood that therewas a legal question over the Charging Party's right torepresent the bargaining unit employes at the Ontario-fa-cility.Thus, he testified, Scott specifically inquired ifHulsey believed that Respondent could move to Ontarioand, thereby, avoid its bargaining obligation with theCharging Party; the later responded "that I felt thatthere was a definite legal question there." According toHulsey, Scott replied that he would seek an "advisoryopinion" on that point.During his cross-examination,Scott admitted that he told Hulsey at this meeting hewould seek such from his attorney. The parties' next bar-gaining session was on April 27. Hulsey testified that atitsoutset, Scott handed to him Joint Exhibit A(8) andthat he immediately noticed and commented that thespaces on the first page for Respondent's address wereleft blank. "Mr. Scott smiled and said, `Of Course we canfill in Ontario address,' and wrote it on his copy. And Isaid, `No, I don't agree to it.' I said, `Why was it leftblankk?'And he said that this was a summary of what wehad agreed to, and that he wanted the Ontario address. .. and I did not agree to put it in there."The next bargaining session took place on May 21 atthe Charging Party's offices. By this date, Respondent'splant relocation from Glendale to Rancho Cucamongawas in process. While Hulsey failed to testify regardingany discussion of recognition for the Charging Party atthe new location, Scott testified that Hulsey reiteratedthat there would be no problem with recognizing theCharging Party there. Nevertheless, on the next day,May 22, under the threat of a strike, Respondent ex-20Hulsey identifiedG C Exh 5 as the photocopythat he made forScotton April 611 Indeed,R. ExhIbears the following identical notations next to Re-spondent'sGlendale address-"OK exceptU wants new address 4/15 "89tended recognition to the Teamsters as the collective-bargaining representative for its production and mainte-nance employees at the new plant. According to Hul-sey's uncontroverted testimony,such was granted to theTeamsters only after the latter'sagents presented toHeuer and Hulsey signed authorization cards from morethan 50 percent of the bargaining unit employees atRancho Cucamonga and after Respondent authenticatedthe signatures. Thereupon, Respondent and the Team-sters entered into a recognition agreement.The recordreveals that as of May 22 there were 27 production andmaintenance employees at the Rancho Cucamonga plantand that of this employee complement 14 workers weretransferees from the Glendale plant.At the conclusion of the May 21 bargaining session,Scott and Hulsey scheduled another meeting for May29.12Notwithstanding that Respondent had extendedrecognition to the Teamsters at Rancho Cucamonga 7days before, that morning Hulsey arrived at the Union'soffice to meet with Scott. At the outset, Hulsey handedScott a contract counterproposal in which the Glendaleaddress was set forth as the plant's location.Accordingto Scott, who was aware of the recognition of the Team-sters at Rancho Cucamonga, he read the document andsaid it was, in reality, a 1-day contract as the Glendaleplant was scheduled to close on May 30 and as recogni-tion was limited to that facility. "I asked about the On-tario facility.He told me that he had been approachedby the Teamsters . . . that [Respondent] had agreed torecognize them." Scott responded that he understoodthat his union had been negotiating for all of Respond-ent'semployeeswhether in Glendale or elsewhere.Hulsey responded, "Well, Dick, what can I say." Ac-cording to Hulsey, Respondent did not withdraw recog-nition from the Charging Party either during or prior tothisMay 29 meeting, he was presenting to Scott a legiti-mate economic counterproposal covering the Glendaleplant production and maintenance employees, and suchwas not a "charade." He testified, "My purpose was tocounter the wage proposal . . . that Mr. Scott had givenme." Hulsey further testified that at this and at earliermeetings he offered to bargain with Scott regarding theclosure of the Glendale plant; Scott denied that Hulseyever did so. There have been no further meetings be-tween Respondent and the Charging Party subsequent toMay 29. On August 14 Scott sent Hulsey a letter, re-questing a continuation of negotiations;the latter did notreply.Major facets of Respondent's contention that it wasand remains under no obligation to recognize the Charg-ing Party as the collective-bargaining representative ofitsRancho Cucamonga plant production and mainte-nance employees are that there has been a substantialchange in geographic location, that the Charging Partylacks majority status at the Rancho Cucamonga facility,that Respondent draws from a different "work pool" of12 There is no dispute that at the May 21 bargaining session Scott pre-sented to Hulsey a new economic proposal The latter said that he wouldtake it back to his client Scott suggested that he should meet with Heuerand Lanphere in order to explain the proposal, particularly the wageschedule 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDpotential employees in the new plant's surrounding area,and that there are numerous differences between theGlendale and Rancho Cucamonga operations.As to theRancho Cucamonga geographic area,the record dis-closes that it and Glendale are approximately 50 milesapart and that travel time between the two areas is ap-proximately 75 to 90 minutes.13With regard to the qual-ity of labor in each area,part-owner Heuer testified thatRespondent experienced"great difficulty in obtaining... people with a competent knowledge to do thework"inGlendale and "great difficulty in trainingthem." In contrast,Heuer found the potential employeeswithin the Rancho Cucamonga geographic area to havehad "previous experience in the type of job we are look-ing for"due to the industrialized nature of the area. Re-garding employee complements,the parties stipulatedthat prior to the start of relocation to Rancho Cuca-monga between 47 and 50 bargaining unit employees 14worked in the Glendale facility;that all employees wereoffered jobs at the new plant; that commencing May 11employees were performing work at the Rancho Cuca-monga plant; that by May 22 Respondent employed 27presumably bargaining unit employees 15 of which total14workers were transferees from Glendale;that thetransfer of operations to Rancho Cucamonga was con-cluded about June 5; and that at full operation therewere 47 bargaining unit employees at Rancho Cuca-monga, of which total 23 transferred from Glendale.As to the production differences between the Glendaleand Rancho Cucamonga plants, Heuer testified that theformer facility actually consisted of five separate build-ings,with different departments housed in each. He de-scribed the manufacturing process as follows: "the facili-ties ... were very inefficient.Material had to be han-dled and rehandled,and there was . . . not adequateroom from storage. . . . Material would flow in fromone building to another,itwould go down to one endfor processing and then clear back to where it came13 Rancho Cucamonga, which is locatedin the same geographical areaas the citiesof Riverside,San Bernardino, and Ontario,California, andGlendale arelocated in different"labor areas" As defined by the UnitedStatesDepartmentof Labor,a labor area is "an economically integratedunitwithinwhich workers may readilychangejobs withoutchangingtheirplaceof residence."U.S.Department, "Directoryof ImportantLabor Areas," introduction and p 7 (1980)However, I also note the, Ibelieve, judiciallynoticeablefact thatdrivers in Southern California cus-tomarily commute significant distancesfrom theirresidences to theirplaces of employment14 Stipulation23 of Jt Exh. A states thatRespondent's relocation toRancho Cucamongawas completedon June 5 andcontinues"At full op-erationthere wereapproximately47 non-clericaland non-supervisorialemployees employed at [Rancho Cucamonga] Approximatelythe sametotalnumber ofemployees were employedat [Rancho Cucamonga] ashad been employed at [Glendale] prior to therelocation.Twenty-three ofthe approximately 50 workersatGlendale transferred.toRancho Cucamonga between May11 and June 5,1981 and worked therefor varying times " The foregoing may charitablybe characterized aslacking a clarityregardingthe size of the Glendaleplant bargaining unit,accordingly,I have utilized the rangeof between47 and 50 employees asthe parameters.Further, contraryto Respondent, said stipulation doesnotsay that 23transfereesdid not workatRancho Cucamonga at the sametimeRather, the reverseismore likelyto be trueas the transferees moreprobably thannot accompaniedtheir respective jobs to Rancho Cuca-monga15The stipulation of facts, A. Exh. A, describesthe employees as"non-clerical and non-supervisorial "from for testing,and then . . . out another door,into an-other building, which gave us very high cost of manu-facturing and very slow process of manufacturing...."With regard to how employees worked in Glendale,Heuer said that "the assembly area was cramped .. .and the assembly lines did not function as assembly lines.. . because theworkwas carried to the bench, setdown, part by part. Each worker had to walk over toanother department and pick up whatever part he wasgoing to assemble,bring it back to the assembly line, as-semble the unit, and thencarryit to the shipping area."As a consequence of the foregoing,according to Heuer,Respondent was unable to increase production of cabinetmodel fans,' 6 which business comprised 80 percent ofthe total market,and was forced to refuse orders for thisproduct.Comparing the Glendale and Rancho Cuca-monga facilities,Heuer stated it may be equated to com-paring making fire by rubbing sticks together to utilizinga lighter or match. Thus, he testified, the latterplant is a31,000 square foot facility with modern lighting and amodern sprinkler system. Heuer testified that each sepa-rate department was set up with ample room in which tofunctionand that theplant was laid out to enable materi-al to flow smoothly from one department to another. Incontrast to production at the Glendale plant, such is ac-complished on a "real" assembly line basis at the RanchoCucamonga facility, with products stacked on moveabletables andmoved between departments. Also in contrastto the old location, workers need not handcarry materi-als to their work station or move in order to utilizeequipment.Rather, employees classified as expeditorsbring products to the work stations on the aforemen-tionedmoveable tables, and each worker has adequateequipment at his own work area. The foregoing has sig-nificantly lessened the amount of walking between de-partments, which was formerly required of employees-making the job "easier." This, combined with increasedstore space,has made work much more efficient and en-abledRespondent to increase production of cabinetmodel fans to 60 percent of its output.Despite the in-creased efficiency, however, it does not appear that Re-spondent's basic operations have actually changed as aresult of the relocation.Thus employees Juana Ramos,EstrellaDe Sotomayer, Joe Guajardo, and Pablo Nal-varte, each of whom worked at the Glendale plant andtransferred to Rancho Cucamonga, testified their workdid not change and they utilized the identical tools atboth locations. Further, James D. Kibble, who was theproductionmanager at both locations,testifiedwithregard to operations at both facilities as follows: "Theproduct was identical.The method was identical. Thetools were identical.All the toolsused in Rancho Cuca-monga were moved from Glendale. . . .We streamlinedthe flow of assembly but the assembly techniques, meth-ods and tools were all the same."As to whether thework changes affected employees'work, Kibbie said,"The only thing it could have done was make it easierfor them. Because the parts that they required were right16This particular product accounted for 20 percent of Respondent'sproduction in Glendale. LANCObeside them,rather than having to walk to another build-ing to get them."2.The payment of commutation expensesThe parties stipulated that during May Respondent im-plemented a system of payment to Glendale employeeswho relocated to the Rancho Cucamonga facility bypaying to any carpool drivers $2.50 per day per employ-ee in the carpool for traveling expenses to the new plantduring the initial30 days ofemployment there. The con-solidated amended complaint alleges that the foregoingpayment was instituted unilaterally by Respondent with-out bargaining with the ChargingParty.With regard tothe allegations,Joel Jimenez testified that atthe April 15bargaining session, he made an initial proposal on thissubject "as soon as we found out that the Company wasgoing to be moving." Hulsey replied that he would con-sultwith his client.Jimenez further testified that at theparties' next bargaining session in lateAprilor early Mayhe asked Hulsey if if he had spoken to Respondent withregard to compensation for the employees who trans-ferred to the new plant: The answer was, "no," that Em-ployerwould not be paying any gasoline expenses to theemployees.At a futuremeeting, according to Jimenez,he proposed that Respondent provide a bus to transportemployees to the Rancho Cucamonga plant; Hulsey re-sponded that there would be no compensation to em-ployees.Richard Scott testified that Jimenez initiallyproposed such employee compensation after Hulsey an-nounced that all Glendale bargaining unit employeeswouldbe offered jobs at the new plant. According toScott,Jimenez suggested several alternative forms of ex-pense payment-mileage allowances,gasoline reimburse-ment, and the like. Hulsey's response was "No damnvvay."Scott furthertestifiedthat at the May 29 bargain-ing session he raised the fact that Respondent had bythen implementedtheabove-describedcompensationplan, that the ChargingParty hadrequested similar pay-ment earlier in the bargaining,and that Hulsey refusedsuch. Hulsey replied,"Well, Dick,what can I say."Contraryto the Charging Party witnesses,Hulsey tes-tified that the matter of some sort of compensation fortransferring Glendale plant employees was initially raisedby Jimenez at the parties'April 6bargaining session.Thus,afterHulsey told Scott that Respondent wouldonly bargainfor the certifiedunit at the certified loca-tion, Jimenez asked what Respondent intended to do forthe Glendale workers with respect to the relocation. Ac-cording to Hulsey, he offered to bargainwithregard tothe closing of that plant;however,Jimenez said suchwas riot important and stated that his concern was overthe employeeswho followedRespondent to Ontario. Hethereupon suggested that Respondent provide a bus totransportworkers tothe new location.Hulsey repliedthat a bus was not feasible, but that Respondent was"considering various economic-type compensation-typethings for the people."Jimenez suggested that such beover and above wages, and Hulsey said it would be con-sidered. Bargaining on this subject stopped at that pointas Scott suggested that the parties move on to anothermatter.During his testimony,Hulsey did not again dis-cuss this issue until recounting the May 21 bargaining91session.Testifying that he was unaware whether suchhad already been implemented,Hulsey says that he an-nounced"that the company was willing to pay $2.50 perhead to the driver of the car pool for 30 days." Accord-ing to Hulsey, "there was no counter offer made at thattime. I just offered it. That is what the company waswilling to do." He also averred that had the ChargingPartymade a counterproposal,he would have takensuch back to Respondent for consideration.Finally,Hulsey admitted that the employee payments had, atleast,been implemented before the May 29 bargainingsession.3.The allegedthreats to employeesThe partiesstipulated that on May 24 Respondent andtheTeamsters executed a collective-bargaining agree-ment for Respondent'sRancho Cucamongaplant, cover-ing the job classificationsset forthin the Board's certifi-cationfor theGlendalefacility aboutwhich Respondentand the Charging Party continued to bargain.Article II,the union-securityclause, reads,inter alia,as follows:1.All employees covered bythisAgreement andall employees subsequently hired must become andremain membersof the Unionin good standing afterthirty-one (31) days of date of hire, ordate of exe-cution of this Agreement,whicheveris later, as acondition of employment.ArticleIII, the dues-checkoffclause, reads,inter alia, asfollows:1.The Employershall deductfrom the first pay-check of eachmonth and turnover to the Union forthe duration of this Agreement, the dues and/or ini-tiation fees of such membersof theUnion as indi-viduallyand voluntarily authorize such deduction inwriting... .The parties also stipulated that representatives of theTeamsters were at the Rancho Cucamonga plant on June17 withthe permission of Respondent.JosephHeuer tes-tified that such was authorized in order to enable theTeamsters officials to meet with groups of employeesand solicit them to join the Union or to execute dues-checkoffauthorizations.Accordingto Heuer, he instruct-ed Production Manager Kibbie to have employees meetwith the Teamsters representatives in a small office; hedenied instructingKibbie thatemployees were requiredto execute any documents.EmployeeJuana Ramos testi-fied thatKibbie approached her and four otheremploy-ees, includingEstrella,DeSotomayor,and said thatTeamsters representatives were waiting in an office inorderto explainaboutthe union and have them becomemembers. Because Sotomayor does not understand Eng-lish,Kibbie asked Ramos to explain to Sotomayor whathe said.The formersaidshe could nottranslatewellenough and suggested Kibbie get someone else.There-upon, according to Ramos, Kibbie calledover employeeFreddie Andradeand said that he needed the latter to in-terpret forhim. Ramosfurther testifiedthroughAndradeKibbie asked Sotomayor if she was going to sign a 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters membership card. The latter replied, no "be-cause it was not convenient for her." Kibbie then "toldher . . . that if she was not going to sign the card tobecome a member of the Teamsters, she was going to bereplaced by a Teamster union member." Sotomayor alsorecalled ,the incident, testifying that Andrade interpretedforKibbie and "told us to sign for that union and Ididn't think it was convenient. Kibbie told me that Iwould have to sign for that union, that if I did not signthat, I would lose my job." James Kibbie testified thatHeuer instructed him to have groups of employees speakto Teamsters representatives who would be in the plantthat day and that he acted accordingly. He could notrecall specifically speaking to Sotomayor but denied stat-ing that she had to join that union. Kibbie also deniedutilizingAndrade as an interpreter that day or thatRamos asked him to have Andrade translate for Soto-mayor and testified that no employee refused to speak tothe Teamsters representatives. Finally, Kibbie said thathe merely "motioned to follow me. Usually just by mo-tioning they were going to drop what they were doingand follow me anyway, whether I said anything or not."The parties next stipulated that on June 19 Respondentheld a meeting for all employees at the Rancho Cuca-monga plant. The record establishes that it was conduct-ed near the shipping and receiving area, that Heuer andHulsey spoke to the employees who stood around themin a circle, and that a Spanish-speaking employee inter-preted what was said." Heuer who had with him a copyof the new Teamsters contract spoke first and, accordingto employee Joe Guajardo, after setting forth their newfringe benefits, warned employees that those who failedto sign with the Teamsters "were going to be replacedby others." Employee Pablo Nalvarte testified thatHeuer announced that the purpose of the meeting was todiscuss the new collective-bargaining agreement and pro-ceeded to detail the new employee benefits. Next, Heuerreferred to employee obligations under the contract,saying "that a certain amount of employees had alreadysigned . . . and that we had to sign it . . . to becomemembers, because otherwise we were going to be substi-tutedby other employees." According to Nalvarte,Heuer said the foregoing was required under the con-tract.Employee Sotomayor testified that Heuer "told usthat we had to accept the Union . . . that if we did notaccept it we were going to lose our jobs, that we had upuntil the 28th to sign." Hulsey referred to the Teamsters,and "he said that .. . that was the union that was goingto give us good benefits and that was the union that wasrepresenting the company . . . that if we did not sign thecontract we were going to lose our jobs, that we had upuntil [the 28th of June] . . . to sign it." Joe Guajardo tes-tified that Hulsey merely explained "points" of the con-tract.Heuer testified that the purpose of the meeting was to"clarifyour position"where employees stood withregard to the Teamsters. According to him, both he andHulsey spoke, and Hulsey read verbatim various sections" Employee Sotomayor testified that the interpreter, a Cuban, couldnot be heard by all employees and that he interpretedin a displeasingmanner Consequently, employee Andrade translated for those near himof the recently executed Teamsters contract, includingthe union-security clause, to the employees and explainedwhat they meant. Hulsey spoke next and "tried to gointomore detail on such certain items. He tried to rein-force what I said." Heuer denied threatening to termi-nate employees. Hulsey testified that Heuer spoke first,and he "referred to the collective-bargaining agreementand particularly read from and spoke about the union-se-curity and checkoff provisions." Hulsey stated that hespoke next, summarized what Heuer said, and also said"that should [the employees] not join in accordance withthe contract [the Teamsters] could ask the Employer toterminate them if they didn't join. And at that point theEmployer would have to." He denied that either Heueror him set a time limit for employees to join the Team-sters or be discharged. James Kibbie testified that he at-tended the meeting, that Heuer read from the contract tothe employees, and that, as to joining the Teamsters,Heuer said "that with it being a union shop, they wouldhave to be a member in order to work there, or theycould be terminated." Hulsey spoke next and, accordingto Kibbie, he "basically elaborated on what Mr. Heuerhad read." Kibbie also denied that any dates or deadlineswere given employees to join the Teamsters.B. AnalysisThe consolidated amended complaint alleges that Re-spondent engaged in acts and conduct violative of Sec-tion 8(a)(5) and (1) of the Act by refusing to bargainwith the Charging Party regarding the production andmaintenance employees at its Rancho Cucamongo plant,by withdrawing recognition from the Charging Party asthe collective-bargaining representative of the employ-ees,and by unilaterally, without bargaining with theCharging Party, implementing compensation paymentsfor employees who transferred from Glendale to the newlocation.As to the initial two allegations the GeneralCounsel argues that the Supreme Court decision,RayBrooks v.NLRB,348U.S. 96 (1954), is controllingherein, establishing Respondent's absolute obligation tobargain with the Charging Party during its certificationyear; that the facts herein do not fall within the "unusualcircumstances," set forth inRay Brooks,which wouldexcuse the obligation; and that assuming arguendo re-moval of a plant may constitute such an unusual circum-stance, the facts herein, do not warrant such a finding.Contrary to the General Counsel, Respondent's attorneydenies the applicability ofRay Brooks,to the instant fac-tual situation and argues that recognition is not requiredat the new facility as there was a lack of majority statusat the new plant, Rancho Cucamonga is located consid-erably distant from Glendale, the available labor pool atthe Rancho Cucamonga location differs from that sur-rounding the Glendale plant, and the production processand product at Rancho Cucamonga differs substantiallyfrom that at Glendale. Regarding the alleged unilateralchange, the General Counsel argues that the commuta-tion expense payments were instituted without any agree-ment having been reached with the Charging Party; Re-spondent asserts that neither Scott nor Jimenez voicedobjection to such and the payment represents merely "an LANCOisolated change for a few employees." The consolidatedamended complaint next alleges that Respondent violatedSection 8(a)(2) and (1) of the Act by recognizing theTeamsters as the exclusive representative for purposes ofcollective bargaining of the production and maintenanceemployees at the Rancho Cucamonga facility. The Gen-eralCounsel argues that inasmuch as Respondent wasunder a continuing obligation at the time to bargain withthe Charging Party, the extension of recognition was un-lawful.Respondent, for the reasons stated above, deniesthat any bargaining obligation was owed to the ChargingParty at the Rancho Cucamonga facility and that, there-fore., recognition was lawfully extended to the Teamstersupon the latter's demonstration of majority status. Final-ly, it is alleged in the consolidated amended complaintthat on June 17 and 19 Respondent violated Section8(a)(1) of the Act by threatening employees with termi-nation.With regard to the employee meeting on June 19,Respondent concedes that the references by Heuer andHulsey to the union-security clause requirements of theTeamsters' collective-bargaining agreement were unlaw-ful if the contract is unlawful. Such, of course, is depend-ent upon the validity of the recogntion of the Teamstersby Respondent.Initially, the record mandates that certain credibilityresolutions be made concerning the bargaining over Re-spondent's relocation from Glendale to "Ontario" andthe effect of such upon the Charging Party's status. Vari-ous Factors convince me that the more candid and forth-right accounts of the collective bargaining were those ofCharging Party's witnesses Scott and Jimenez. Firstandforemost, I was impressed with the demeanor of eachwhile he testified. In contrast, Hulsey appeared to be sig-nificantly less forthcoming during his testimony-espe-cially under cross-examination by both counsel for theGeneral Counsel and for the Charging Party. Further,crediting Hulsey that he consistently, during the negotia-tions, refused to agree to the Charging Party's demandthat Respondent extend its recognition to encompass em-ployees at Rancho Cucamonga leads to the rather in-credible conclusion that from, at least, April 6 onwardScott and Jimenez engaged in nothing more than a cha-rade--bargaining for a unit which they knew wouldcease to exist. It is entirely unreasonable to believe thatsuch experienced negotiatorswould bargain to theextent, on May 21, of presenting an economic proposaland demanding to meet with Hulsey's principals in orderto explain if they did not believe that the Charging Partywould continue to be recognized as the bargaining agentof Respondent's production and maintenance employeesat the Glendale plantandat the Rancho Cucamonga fa-cility.Moreover, in this regard, I cannot accept Hulsey'sassertion that both he and Scott were aware that a legalquestion existed over the Charging Party's right to rec-ognition at Rancho Cucamongo. Assuming arguendothat Scott agreed to seek a legal opinion from his lawyer,Ido not believe he would have continued to bargainunlessHulsey previously acquiesced in the ChargingParty's demand for recognition there. Finally, Hulsey'stestimony about his May 29 proposal seemed to be utter-ly disingenuous. It strains credulity that he reasonablyexpected Scott to bargain over a collective-bargaining93agreement which would expire in less than a week orthat Hulsey presented it with any seriousness of purposeother than as a sham. Accordingly, based on the forego-ing credibility resolutions, and the record as a whole, Ifind that, commencing in early April and continuingthrough the bargaining session on May 21, wheneverScott or Jimenez raised the subject, Hulsey assured theCharging Party's representatives that Respondent wouldextend recognition to it as the bargaining representativefor employees at the "Ontario" plant, that Hulsey neverobjected when Scott and Jimenez, in the full view ofHulsey, crossed out the Glendale plant address on Re-spondent'sApril 15 contract proposal and wrote inabove the crossouts the "Ontario" address, and that theplant address was left blank on Joint Exhibit A(8), theApril 27 proposal, inasmuch as neither Hulsey nor Scottand Jimenez was certain that any resulting agreementwould be reached prior to or subsequent to the reloca-tion to the new facility.18The foregoing, of course, does not resolve the matterof the legality of Respondent's acts and conduct herein.In so determining, I have initially concluded that Re-spondent's May 22 extension of recognition to the Team-sters as the collective-bargaining representative of theRancho Cucamonga plant production and maintenanceemployees constituted a tacit withdrawal of recognitionfrom the Charging Party as the bargaining representativeof Respondent's production and maintenance employ-ees19 and that thereafter, as exemplified by the May 29fanciful counterproposal, which was presented to Scottby Hulsey, and which defined and limited the scope ofthe bargaining unit to employes at the Glendale plant,and which, despite the agreed-upon term, would, in reali-ty, be effective for no more than 1 week, Respondent re-fused to bargain with the Charging Party-notwithstand-ing that the latter had been certified less than a year ear-lier.As mentioned above, the General Counsel relies onRay Brooks,supra, in arguing that Respondent's conductwas, and remains, unlawful. Therein, the Supreme Courtendorsed the Board's existing certification-year rule: thatafter a labor organization has been victorious in a Board-conducted election and after the result has been certifiedan employer must honor the certification, absent "unusu-al circumstances," for at least 1 year. The purpose of thisrule is "to afford a newly certified union a reasonabletime after its certification . . . in which to fashion alabor agreement free from interference by rival unions."Rocky Mountain Phosphates,138 NLRB 292, 293 (1962).The aforementioned "unusual circumstances" which jus-tify a refusal to adhere to the certification-year rule areIs I note Hulsey's candid comment that, throughout the negotiations,he received no exact date for the completion of the relocation to RanchoCucamonga.Iplace no reliance on R Exh 1, the reliability of which I doubt.Finally, I have made my credibility resolutions fully cognizant ofScott's apparent confusion with regard to the exhibits and Hulsey's morelogical testimony as to them. Such does not detract from my conclusionsas to thesubstantiveportions of their respective testimonies.i9This must be so as the relocation of operations to Rancho Cuca-monga was in its final stage and would be completed within 2 weeks. Itdefies reason to believe that Respondent ever intended to continue recog-nizing the Charging Party as its employees' bargaining representative. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth inRay Brooksas occurringin, at least, three sit-uations:the labor organization becomes defunct or dis-solves,as a resultof schism substantially all the membersand officers of the certified labor organization transfertheir affiliations to another labor organization, or the sizeof thebargainingunit fluctuates rapidly in a short priodof time. Id. at 98-99. However, I note that the SupremeCourt did not specifically limit the available factual cir-cumstances to just those enumerated above that, duringhis oral argument, the General Counsel conceded thatplant relocation "certainly could be raised as an unusualcircumstances" in the right factual context-which theinstant case isnot. I agree with the General Counsel thatRay Brooks,supra, sets forth the applicable legal princi-plesherein;20 the issue, then, concerns whether Re-spondent's relocation of operations is to be considered asan unusualcircumstance, justifying its conduct.Neither the General Counsel nor Respondent has citedany prior Board decisions, which involve plant reloca-tions during the initial certification year and in which theBoard set for criteria for determining whether such con-stitutesan unusualcircumstance justifying a refusal torecognize the incumbent at the new facility, and I havebeen unable to locate any such cases. However, the Gen-eral Counsel, in order to establish such a test, analogizesto the criteria utilized by the Board in those cases in-volving similar events during the term of an existing col-lective-bargainingagreement,citing,inparticular,Westwood Import Co.,251NLRB 1213 (1980). Analysisof this and other similar Board decisions reveals a closeparallel between the respective rights and obligations ofthe labor organization and the employer during the certi-fication year and the respective rights of a labor organi-zation and an employer during the term of a valid collec-tive-bargaining agreement. As set forth above, the ration-ale of the certification-year rule is to enable the newlycertified labor organization to bargain effectively. Fur-ther, "[i]t is established law that a certified union enjoysan irrebuttable presumption of majority status during thecertification year, and that an employer is obligated tobargain in good faith for at least that year."AutomaticPlasticMolding Co.,234 NLRB 681, 683 (1978);ParkviewNursing Center II Corp.,260 NLRB 243 (1982);MarriottIn-Flite Services,258 NLRB 755, 767 (1981). Also, pursu-ant to Section 9(c) of the Act, the Board may not con-duct a second election in the same certified bargainingunit until the certification year has elasped. Likewise, thetraditional rules in the latter situation are that a labor or-ganization enjoys an irrebutable presumption of majoritystatus during the term of a collective-bargaining agree-ment and that an employer may notnormallyrefuse to20 Respondent argues thatRay Brooks,supra, is not applicable in theinstant factual context, citingSt.Bernadette'sNursing Home,234 NLRB835 (1978), wherein the Board rejected the General Counsel's argumentthatRay Brooks,controlled the legality of the employer's conduct there-inHowever, I note that St.Bernadette'sis factually distinguishable fromthis situation inasmuch as rather than finding that the employer hadrelo-catedits operations, the Board found that the facility, at issue, was a "to-tally new operation" and not merely a replacement for the old facilityId at 837. Further, the Board stated that ifRay Brookswas applicable,the radical fluctuation of the size of the bargaining unit excused the em-ployer's obligation to bargain IdAccordingly, I reject counsel's argu-ment in this regardcontinue dealing with the labor organization during thistime period, during which period their agreement acts asa bar for purposes of the Board's representation proceed-ings.BaldorElectricCo.,258NLRB 1325 (1981);Westwood Imports,supra. The rationale for this is that norepresentation petition will be entertained by the Boardduring the term of a valid contract and that it would beincongruous to permit an employer to lawfully, unilater-ally eliminate or change its employees' bargaining repre-sentative at a time when the Board will not permit sucha change via its representation election procedures.AbbeyMedical/AbbeyRents,264NLRB 969 (1982);Westwood Imports,supra at 1214. As to establishing crite-ria for determining whether the relocation of a companyimpacts upon said employer's obligations vis-a-vis an in-cumbent labor organization, the Board notes that theeffect of such "is not substantial" and traditionally con-cludes that an existing collective-bargaining agreementsurvives relocation "provided operations and equipmentremain substantially the same at the new location, and asubstantial percentage of the employees at the old planttransfer to the new location."Westwood Imports,supra;Tricor Products,239 NLRB 65, 69 (1978);California Foot-wear Co.,114 NLRB 765 (1955), enf, denied 246 F.2d886 (9th Cir. 1957).I agree with the General Counsel that an analogy mayproperly be drawn between an employer's and a labororganization's respective rights and obligations duringthe year following certification and those during theterm of a collective-bargaining agreement and that thecriteria,which have been utilized by the Board for deter-mining the rights of an incumbent labor organizationafter a plant relocation in the latter situation, are equallyapplicable to the identical situation during the certifica-tion year. I so conclude, noting that an overriding pur-pose of the certification-year rule is to protect the newlycertified labor organization's ability to bargain effectivelyfor that 1-year period.Accordingly, I believe thatwhether the collective-bargaining relationship betweenRespondent and the Charging Party survived the reloca-tion of the former's operations from Glendale to RanchoCucamonga depends on whether operations and equip-ment remained the same after the move and on whethera substantial percentage of employees from Glendale ac-companied Respondent to Rancho Cucamonga. As to thelatter, the record establishes that of the approximately 47to 50 bargaining unit employees at the Glendale plantprior to relocation 23 individuals, or between 46 and 48.9percent of the total employee complement, transferred toRancho Cucamonga. More significant, I think, is the sa-lient fact that on May 2, the day Respondent recognizedthe Teamsters as the production and maintenance em-ployees'bargaining representative atRanchoCuca-monga,21 of the 27 bargaining unit employees then21 The significance of this date cannot be overstated, for I believe thatallof Respondent's subsequent conduct flowed from the events of thisdateMoreover, assuming arguendo that one looks at June 5 for examina-tion of the employees complement, the record reveals that 48 9 percent,or 23 of 47 employees, of the Rancho Cucamonga bargaining unit hadtransferred from Glendale There is no other record evidence of changesin the employee complement and particularly none as to whether the per-Continued LANCOworking there 14 the individuals or approximately 52percent had come from the Glendale plant. With regardto the equipment and operations at the new location, therecord discloses that the identical equipment was-andis-used at the Rancho Cucamonga plant as had beenutilized at Glendale and that the work is identical. Thus,Respondent's witness Kibbie corroborated employee wit-nessesRamos, Sotomayor, Guajaro, and Nalvarte in thisregard.The record further discloses that part-ownerHeuer, during his testimony, grossly exaggerated theproductiondifferencesbetween theGlendaleandRancho Cucamonga plants. Thus, while he drew thecolorful analogy between producing fire by rubbingsticks together against using a lighter in contending thatthe latter facility's advantages completely altered theproduction process, Kibbie candidly testified that "Westreamlined the flow of assembly, but assembly tech-niques,methods and tools were the same." Moreover,while the relocation has enabled Respondent to alter itsproduct by increasing the percentage of cabinet-modelfans produced, such appears to be the fruit of the addi-tional floor space at the new location rather than of anysubstantial variation in operating policy.W. T Grant Co.,197NLRB 955, 956 (1972). Stripped to its essentials,then, the only significant change in Respondent's oper-ationswas geographic.Mass.Machine & Stamping,231NLRB 801, 802 (1977). In short utilizing the criteria oftheBoard in relocation-during-a-contract's-term casessuggests that Respondent's relocation, indeed, had an in-substantial effect on Respondent's obligations towardsthe Charging Party.The main thrust of Respondent's defense to the allega-tion that it unlawfully refused to bargain with and with-drew recognition from the Charging Party as the collec-tive-bargaining representative of the Rancho Cucamongaproduction and maintenance employees is that there hasbeen no record showing that the Charging Party repre-sents a majority of said employees and that such shouldbe the most significant criterion herein. In support, coun-sel for Respondent cites several court decisions22 andone Board decision,23 in particular. At the outset, ratherthan establishing that the incumbent enjoys majority sup-port at the new location, it appears that the Board re-quires only that the General Counsel prove that a "sub-stantial percentage" of employees transferred from theold to the new facility. Thus, inWestwood Imports,supra,40 percent of the employee complement at the new loca-tionwas comprised of employees from the old location(id. at 1214, fn. 8), and inW. T. Grant Co.,which alsoinvolved a relocation during the term of a valid contractand in which the Board found an unlawful refusal to bar-gain with the incumbent union, the figure was 45 per-centage of Glendale employees decreased. In any event, there can be nodoubt that a "substantial percentage" of Glendale employees acceptedRespondent's offer of employment in Rancho Cucamonga and comprisedslightly less than a majority of the total Rancho Cucamonga employeecomplement as of June 5.22NLRB v Massachusetts Machine & Stamping,578 F.2d 15 (1st Cir1978),Fraser & Johnston Co v NLRB,469 F 2d 259 (9th Cir 1979),Cooper Thermometer Co v NLRB,367 F.2d 648 (2d Cir 1976).22Pierre Governor Co,164 NLRB 9 (1967), enfd. sub nomAuto Work-ers vNLRB,394 F 2d 757 (D C. Cir 1968), cert denied 393 U S. 831(1968)95cent. The Board decision,Pierre Governor Co.,supra, onwhich Respondent strongly relies, concerned a compa-ny's relocation of a plant subsequent to the terminationof its collective-bargaining agreement with a union andduring negotiations for a successor contract. I find thatthe Board's apparent reliance on the fact that less than amajority of the old plant's employees transferred to thenew location to be of little relevance to the instantmatter ashere,the relocation of Respondent's operationsoccurred during the certification year. This is crucial,for, just as during the term of the collective-bargainingagreement, the Charging Party enjoyed anirrebuttablepresumption of majority status during the bargainingwith Respondent; while the union inPierre Governor Co.,enjoyed onlyrebuttablepresumption of majority status.As to the relied-on court cases,Mass.Machine & Stamp-ing,supra;Fraser & Johnston,supra; andCooper Ther-mometer,supra,Respondent cites them for the proposi-tion that recognition and bargaining with an incumbentat a new location is required only if a majority of the oldlocation's employees comprise a majority of the bargain-ing unit at the new location. As to this, I note initiallythat I am bound by decisions of the Board, and not ofthe courts, unless reversed by the Supreme Court.Lumber and Mill Employers Assn.,265 NLRB 199 (1982);Los Angeles New Hospital,244 NLRB 960, 962 fn. 4(1979).Next, I have specifically found that the Glendaleplant employees, indeed, comprised a majority of theRancho Cucamonga bargaining unit at the time Respond-entwithdrew recognition from the Charging Party.24Further, contrary to counsel, as of June 5, the Glendaleplant employees comprised over 48 percent of the newplant's bargaining unit, and it is entirely logical to inferthat, as the relocation continued during the period May22 until June 5, more than the eventual total of individ-uals would have transferred to Rancho Cucamonga fromGlendale absent Respondent's recognition of the Team-sters at the new location, especially with the possibilitythat the Charging Party could have negotiated higherwages andfringe benefits. Cf.Fraser & Johnston,supra at1265.25In light of the foregoing, I find the most significantand compelling factors herein to be the fact that allevents occurred during the Charging Party's certificationyear; the lack of any meaningful change in Respondent'sbusiness operations upon the relocation to Rancho Cuca-monga; the transfer of at least 46 percent of the Glendaleplant employees to Rancho Cucamonga; the compositionof the Rancho Cucamonga plant bargaining unit on May22, a majority of which were Glendale plant employees;and the bargaining unit on June 5, at which time it wascomprised of 48.9 percent Glendale plant employees.24Of course, even as late as June 5, the Glendale plant transferees ac-counted for 48 9 percent of the bargaining unit, certainly a "substantialpercentage"22 Inthis regard, I do not see the 50-mile distance between Glendaleand Rancho Cucamonga as a detriment to individuals relocating alongwith the business Notwithstanding the Department of Labor's analysis oflabor areas, anyone at all familiar with commuting habits within the LosAngeles basin area would conclude that workers willingly drive greatdistances to and from work Such, of course, is magnified by the econom-ic realities of this time. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDThese factors mandate findings that Respondent was, atallmaterial times, under a continuing obligation to rec-ognize and bargain with the Charging Party as the bar-gaining representative of its employees no matter whereemployed; that by failing to do so, Respondent engagedin conduct violative of Section 8(a)(1) and (5) of the Act(West Imports,supra;W. T Grant,supra;California Foot-wear Co.,supra); and that by, in such circumstances, ex-tending recognition to the Teamsters on May 22, andthereby tacitlywithdrawing such from the ChargingParty, Respondentengagedin conduct violative of Sec-tion 8(a)(1), (2), and (5) of the Act.King Radio Corp.,257 NLRB 521 (1981);Weeke Electric Co.,242 NLRB955 (1979).26Turning to the allegation that Respondent unilaterally,without bargaining, instituted commutation expense pay-ments to employees who transferred to Rancho Cuca-monga-in violation of Section 8(a)(1) and (5) of theAct, I credit the testimony of Charging Party's witnessesScott and Jimenez over that of Respondent's labor con-sultantHulsey. Reiterating what I said above, I foundthe former witnesses to be honest and forthright in theirtestimonies;Hulsey, on the other hand, never seemed tobe entirely candid and always appeared to be tailoringhis responses to fall within his own theory of the case.27Accordingly, I find that whenever the Charging Party'srepresentatives proposed at various negotiating sessionssome sort of compensation for employees who trans-ferred from Glendale to Rancho Cucamonga, Hulsey re-plied that there would be none; that the commutationpayment to carpool drivers by Respondent was institutedwithout prior notice to or bargaining with the ChargingParty; and that on May 29 when Scott requested that hewould not and said, "Well, Dick, what can I say." Such,I believe, was entirely consistent with the withdrawal ofrecognition from the Charging Party 7 days earlier.Based on the foregoing, there can be no question thatthe commutation benefit payment constituted a unilateralchange in employee benefits and that such occurredduring the course of contract negotiations. The Boardholds that "absent a valid, preexisting impasse, or theconsent of the union, an employer, during the course ofcontract negotiations, is not free to implement proposedchanges or those tentatively agreed to by the parties."Marriott In-Flite Services,supra at 755 fn. 2. BecauseHulsey never made any proposal on the subject of com-pensation for transferring employees, there is no issue ofimpasse and no credible record evidence that eitherScott or Jimenez agreed to the commutation payment.26 In so concluding,Imake the ancillary finding that whatever bar-gaining Respondent carried on with the Charging Party after May 22with regard to the Glendale plant employees was meant to be and, infact,was a sham-nothing but the form without any substance at allFurther, whileWeeke Electricinvolved the repudiation of a collective-bargaining agreement,Ibelieve such to be analogous to the situationherein where Respondent repudiated itsbargaining relationshipwith theCharging Party by granting recognition to the Teamsters.27 In this regard,I could not-and do not-believe that he entered ne-gotiations with the position that he was only negotiating for the certifiedunit at the certified location His legal basis for this was vague and struckme as an afterthought to justify the later recognition of the Teamstersand withdrawal of recognition from the Charging Party.Respondent clearly violated Section 8(a)(1) and (5) ofthe Act bysaid conduct.28Finally,regarding the two independent 8(a)(1) allega-tions,as to the alleged statementattributed to SupervisorKibbie by employees Ramos and Sotomayor that if thelatter did not sign a Teamsters membership card, em-ployee Andrade interpreted Kibbie's words in the fore-going manner.In this regard,Ido not credit Kibbie'sdenial that Andrade interpreted for him that day whenhe instructed employees to speak to the Teamsters repre-sentativewho visited the plant.29 Such a threat of dis-charge is clearly violative of the Act, and I so find. Re-garding the employee meeting on June 9, from the testi-monies of several witnesses,includingemployee Nal-varte,Heuer and Hulsey referred to the new Teamsterscollective-bargaining agreementwhile they spoke, andHeuer announced that said contract required employeesto become union members or be replaced. As I believethat bothHeuer andHulsey merely explained the termsof the contractual union-security clause to the employ-ees, the legality of their comments depends on the validi-ty of the Teamsters contract. I have previously conclud-ed that Respondent recognized the Teamsters as the col-lective-bargaining representative of the Rancho Cuca-monga bargaining unit employees in violation of Section8(a)(1) and(2) of the Act; it follows that the givingeffect to a subsequent collective-bargaining agreementwith said union,which contract contains a union securi-ty-clause, is likewise violative of the Act.McKesson DrugCo., 257 NLRB468 (1981);HollanderHome FashionCorp.,255 NLRB 1098 (1981);Sanford Home for Adults,253 NLRB 1132 (1981). Therefore, the admitted state-ments of Heuer and Hulsey that Respondent would berequired to terminate employees who did not join theTeamsters in accord with the union-security clause, ontheTeamsters request,must be considered unlawfulthreats of discharge violative of Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer engagedin commercewithin the meaningof Section 2(6) and (7) of the Act.2.TheChargingParty and the Teamsters are labor or-ganizationswithin the meaningof Section 2(5) of theAct.28Respondent argues that the unilateralchange represented merely"an isolated change for a few employees." Of course,thismisses thepoint entirely,for if there had been meaningful notice and bargaining,other employees may have shared in the expense payment or it may havetaken a different form The vice of Respondent's unlawful conduct is notthe number affected but rather the bypassing of the Charging Party asthe employees'certified bargaining representative Finally, it is entirelyspeculative to state, as does Respondent's counsel, that the payment "inno way thwarted or prevented" a majority of Glendale employees fromrelocating to Rancho Cucamonga.Coupled with the recognition of theTeamsters and the refusal to bargain with the Charging Party overRancho Cucamonga,the instant unlawful unilateralchange might wellhave dissuaded other employees from transferring-especially those whomight not have been able to arrange carpools29While in many respects, I found Kibbie to be an honest witness, Idid not believe his testimony about Sotomayor It is, of course,a normaloccurrence to believe portions,but not all, of a witness'testimony.Fla-tironMaterials Co.,250 NLRB 554, 558 (1980) LANCO3.All production and maintenance employees, includ-ing shipping and receiving employees and truckdrivers,employed by Respondent at its facility located at 9175Milliken,Rancho Cucamonga, California; excluding alloffice clerical employees, professional' employees, guards,watchmen and supervisors as defined in the Act consti-tute an appropriate bargaining unit within the meaning ofSection 9(b) of the Act.4.The Charging Party, at all material times, has been,and is, the certified collective-bargaining representativeof all employees in the aforesaid bargaining unit withinthe meaning of Section 9(a) of the Act.5.By withdrawing recognition on May 22, 1981, fromthe Charging Party as the certified collective-bargainingrepresentative of employees in the aforesaid appropriateunit; by thereafter refusing to bargain with the ChargingParty as the certified collective-bargaining representativeof employees in the aforesaid appropriate unit; and byunilaterally,withoutbargaining to impassewith theCharging Party as the certified collective-bargaining rep-resentative of employees in the aforesaid appropriate unitimplementing a commutation payment to its employees,Respondent engaged in conduct violative of Section8(a)(1) and(5) of the Act.6.By recognizing and subsequently entering into a col-lective-bargaining agreement with the Teamsters as thecollective-bargaining representative of employees in theaforesaid appropriate unit at a time when it was under acontinuing obligation to bargain with the Charging Partyas a result of the latter's certification as the collective-bargaining representative of employees in the aforesaidappropriate unit, Respondent engaged in conduct viola-tive of Section 8(a)(1) and (2) of the Act.7.By threatening employees with replacement and/ordischarge if they did not join the Teamsters, Respondentengaged in conduct violative of Section 8(a)(1) of theAct.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated its collective-bargaining obligation to the Charging Party in violationof Section 8(a)(1) and (5) of the Act, unlawfully grantedrecognition to the Teamsters in violation of Section8(a)(i) and (2) of the Act, and unlawfully threatened em-ployees in violation of Section 8(a)(1) of the Act, I shallrecommend that Respondent cease and desist from en-gaging in such conduct and take such affirmative actionswhich are designed to remedy said unfair labor practices.Having found that Respondent unlawfully recognizedand, then, subsequently entered into a collective-bargain-ing agreement with Teamsters, I shall recommend thatRespondent be ordered to cease and desist from givingeffect to said agreement" and refrain from any renewal11 Respondent objects to such an order, contending that this would re-quire it to withhold benefits from employees, which benefits have inuredto the employees under the contract However, in cases, such at this, theBoard "provides that the abrogation of said agreement shall be withoutpiejudice to the employees' wages or other economic conditions of em-ployment now in existence;and that with regard to any hospitalization,medical, sickness,or similar casualty or other coverage or indemnities,97or extension thereof and that Respondent withdraw andwithhold all recognition from the Teamsters as the col-lective-bargaining representative of Respondent's produc-tion and maintenance employees at the Rancho Cuca-monga plant. Additionally, Respondent will be requiredto reimburse all present and former Rancho Cucamongabargaining unit employees for all initiation fees, dues, orother moneys paid or checked off pursuant to the unlaw-ful union-security clause and dues-checkoff provisions ofthe aforesaid collective-bargaining agreement, with inter-est thereon to be computed as set forth inFlorida SteelCorp.,231 NLRB 651 (1977).31 Having found that Re-spondent unlawfully withdrew recognition from, and re-fused to bargain with the Charging Party, as the collec-tive-bargaining representative of the aforesaid RanchoCucamonga employees during the Charging Party's cer-tification year, I shall recommend that Respondent be or-dered to recognize and bargain with the Charging Party.In this regard, the Charging Party was certified as thebargaining representative of Respondent's employees32on December 16, 1980, and the record establishes thatRespondent's unfair labor practices commenced on May22, 1981. Accordingly, inasmuch as the Charging Partyhas not been accorded an entire certification year, it shallbe extended to "embrace that time in which the Employ-er has engaged in its unlawful refusal to bargain"; Re-spondent shall be required to bargain for that period,commencing on the date on which Respondent 'and theCharging Party resume bargaining; and if an agreementis reached, Respondent shall be required to embody it ina signed agreement.Mammoth of California,253 NLRB1167, 1172 (1981). Having found that Respondent unilat-erally, and unlawfully, instituted a commutation expensepayment to employees who transferred from Glendale toRancho Cucamonga, I shall recommend that Respondentbargain, on request, with the Charging Party on the sub-ject of expenses for the employees.On these findings of fact and conclusions of law andon the entire record, I issue the, following recommend-ed33ORDERThe Respondent, Hydro-Air Equipment, Inc., d/b/aLanco,RanchoCucamonga,California, itsofficers,agents, successors, and assigns, shall1.Cease and desist from(a)Withdrawing recognition from, and refusing to bar-gain with, the Charging Party as the exclusive bargain-ing representative in the following appropriate unit:reasonable provision shall be covered by Respondentto provide em-ployeeswith substitute coverage "Mego Corp,254 NLRB 300, 301(1981) I shall recommend such in these matters.SiRespondent's counsel in her brief states that a reimbursement orderismeaningless as the dues-checkoff clause has not been enforced due to acourt order I shall leave a determination as to this to the compliancestage of the proceedings32 It, of course, makes no difference that this certification sets forth theGlendale plant address.Ritthng Corp,203 NLRB 355, 358 (1973)33 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees, includ-ing shipping and receiving employees and truck-drivers, employed by Respondent at its facility lo-cated at 9175 Milliken, Rancho Cucamonga, Cali-fornia; excluding all office clerical employees, pro-fessional employees, guards, watchmen and supervi-sors as defined in the Act.(b)Unilaterally,without bargaining to impasse withtheCharging Party as the collective-bargaining repre-sentative of the foregoing appropriate unit of employees,implementing a commutation payment to certain of itsemployees who transferred from Glendale to RanchoCucamonga.(c)Recognizing the Teamsters as the collective-bar-gaining representative of the aforementioned appropriateunit of employees.(d) Giving effect to, performing, or in any way enforc-ing the collective-bargaining agreement with the Team-sters, entered into about May 24, 1981, or to any modifi-cation, extension, renewal, or supplement thereto; pro-vided, however, that nothing herein shall require Re-spondent to vary or abandon any wage, hour, seniority,or other substantive feature of its relations with its em-ployees which have been established in the performanceof any such agreement or to prejudice the assertion bysuch employees of any rights they may have thereunder.(e)Threatening employees with replacement and/ordischarge if they did not join the Teamsters.(f) In any like or related manner interfering with, co-ercing, or restraining its employees in the exercise oftheir rights guaranteed under the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Bargain, on request, in good faith with the Charg-ing Party as the collective-bargaining representative ofthe employees in the aforementioned appropriate unitwith respect to wages, hours, and other terms and condi-tions of employment and, on request, embody in a signedagreement any final understanding reached by the par-ties.(b) Bargain, on request, with the Charging Party as toany commutation or any other expenses payments to em-ployees who transferred from the Glendale plant to theRancho Cucamonga plant.(c)Reimburse employees in the aforementioned appro-priate unit for any and all initiation fees, dues, or othermoneys paid by said employees or withheld from thempursuant to the terms of the collective-bargaining agree-ment with the Teamsters; however, this reimbursementshall not extend to any employee who voluntarily joinedand became a member of the Teamsters subsequent toMay 24, 1981.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at office and plant, located in Rancho Cuca-monga, California, copies of the attached notice marked"Appendix."34 Copies of the notice,35 on forms provid-ed by the Regional Director for Region 31, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.34 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."11 The notice shall be in both English and Spanish